        Case 1:21-cr-00001-KMW Document 16
                                        17 Filed 03/17/21
                                                 03/19/21 Page 1 of 1

                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #: ______________
                                                                  DATE FILED: _03/19/21______




                                      March 17, 2021

Honorable Kimba M. Wood
United States District Judge
Southern District of New York                                    MEMO ENDORSED
500 Pearl Street
New York, NY 10007

       Re:    United States v. Grant Grandison
              21 Cr. 00001 (KMW)

Dear Judge Wood:

       I write, with the consent of Pretrial Services and with no objection from the
Government, to request a modification of Mr. Grandison’s bail conditions to reduce the level
of supervision from home detention with location monitoring to a curfew as directed by
Pretrial Services with electronic monitoring.

       On December 7, 2020, Mr. Grandison was released on the following conditions: a
$100,000 personal recognizance bond secured by two financially responsible persons; home
detention enforced by electronic monitoring; pretrial supervision as directed; surrender
travel documents and make no new applications; travel restricted to SDNY and EDNY;
maintain or seek employment; and defendant not to possess a firearm.

        Mr. Grandison’s liberty has now been monitored for over three months and his
Pretrial Services Officer reports that Mr. Grandison has been in full compliance with his
conditions of release without incident. Consequently, Mr. Grandison no longer needs the
level of supervision that was originally imposed.

       Therefore, I respectfully request that the Court modify Mr. Grandison’s conditions of
release by removing the condition of home detention and replacing it with a curfew as        Granted
                                                                                             - KMW
directed by Pretrial Services and enforced by electronic monitoring.

     SO ORDERED.                                 Respectfully submitted,
     Dated: March 19, 2021
     New York, NY                                /s/ Amy Gallicchio
                                                 _____________________________
             /s/ Kimba M. Wood                   Amy Gallicchio
     THE HONORABLE KIMBA M. WOOD                 Assistant Federal Defender
                                                 O: 212-417-8728 / M: 917-612-3274
     UNITED STATES DISTRICT JUDGE
Cc     AUSA Alexandra Rothman/ PTSO Marlon Ovalles
